Citation Nr: 0405556	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach ulcer.

2.  Entitlement to service connection for a stomach ulcer.

3.  Entitlement to a compensable initial rating for erectile 
dysfunction (ED).

4.  Entitlement to a higher initial rating for service-
connected instability of the right knee, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Columbia, 
South Carolina which, in pertinent part, granted service 
connection and a 10 percent rating for instability of the 
right knee, granted service connection and a noncompensable 
rating for ED, and denied service connection for a stomach 
ulcer.  
 
With respect to the issue of service connection for a stomach 
ulcer, the Board notes that service connection was previously 
denied for a stomach condition in a June 1971 rating 
decision.  In December 2002, the RO denied the claim for 
service connection for a stomach ulcer on the merits.  
Although the RO apparently determined that new and material 
evidence was presented to reopen the claim, this 
determination is not binding on the Board.  The Board must 
first decide whether evidence has been submitted which is 
both new and material to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

During the course of this appeal, the RO granted service 
connection for degenerative joint disease of the right knee, 
rated 10 percent disabling.  The veteran has not filed an 
appeal with respect to this issue.  Hence this issue is not 
in appellate status and will not be addressed by the Board.

The issue of an increased rating for erectile dysfunction is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

Finally, the Board notes that by a statement dated in April 
2003, the veteran appears to be raising a claim for service 
connection for a left knee disability secondary to a service-
connected right knee disability.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a June 1971 decision, the RO denied the veteran's 
claim for service connection for a stomach condition.  The 
veteran did not appeal that decision.

2.  Evidence received since the June 1971 RO decision 
includes some evidence which is not cumulative or redundant, 
and it raises a reasonable possibility of substantiating the 
claim.

3.  The veteran's service-connected instability of the right 
knee is productive of moderate impairment.


CONCLUSION OF LAW

1. The June 1971 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
stomach is final. 38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the June 1971 RO 
rating decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria for a 20 percent for instability of the 
right knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This law is applicable to this appeal.  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The 
VCAA and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   

The Court's decision in Pelegrini, supra held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The file shows that by a letter 
dated in May 2002, a rating decision dated in December 2002, 
the March 2003 statement of the case and an April 2003 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a higher rating for instability of the right knee and 
what evidence the VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).  Relevant medical records have been 
obtained to the extent possible, and a VA examination has 
been conducted.  

With respect to the veteran's claim for a higher original 
rating for service-connected instability of the right knee, 
the Board notes that in a recent precedential opinion, VA's 
General Counsel determined that if, in response to notice of 
its decision on a claim for which VA has already given the 
required notice under 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Hence additional VCAA notice is not required for this 
claim.

On the limited threshold question of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a stomach ulcer, there has been adequate 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Factual Background

The veteran served on active duty from February 1968 to 
February 1971.  A review of his service medical records shows 
that he was treated for right knee complaints upper 
gastrointestinal bleeding.  A March 1970 hospital discharge 
note shows that an upper gastrointestinal series revealed an 
antral ulcer.  The diagnostic impression was ulcer disease, 
antral, treated, improved.  A March 1970 clinical record 
cover sheet reflects that the veteran was diagnosed with an 
ulcer, duodenal and associated narrowing.  In May 1970, the 
veteran was admitted for reevaluation of a duodenal ulcer.  
An upper gastrointestinal series was normal.  The diagnosis 
was peptic acid disease.  A September 1970 consultation 
request shows that the veteran reported that he had 
hematemesis times three in the past week.  He was referred 
for evaluation.  On separation medical examination in 
February 1971, the veteran's abdomen and viscera were listed 
as normal.  In a report of medical history dated in February 
1971, the veteran reported a history of stomach, liver, or 
intestinal trouble.  The reviewing examiner noted that the 
veteran had a history of stomach trouble, and coughed up 
blood in 1970.

In March 1971, the veteran submitted a claim for service 
connection for a stomach condition.

At a May 1971 VA examination, the veteran complained of 
heartburn and epigastric discomfort before meals.  He said 
that these complaints were neither constant nor frequent, and 
apparently depended on any anxiety situational problem.  An 
examination of the abdomen was essentially negative.  The 
diagnosis was pyloric spasm with hyperacidity, situational, 
recurrent, mild.

In a June 1971 rating decision, the RO denied service 
connection for a stomach condition, on the basis that the 
condition was not found at the May 1971 VA examination.  The 
veteran was notified of this decision in June 1971 and he did 
not appeal.  Accordingly, the June 1971 decision became 
final.  38 U.S.C.A. § 7105.

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108.  

New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; "new and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Evidence submitted subsequent to this June decision is 
summarized below.

Private medical records from Easely Baptist Hospital reflect 
that in September 1976, the veteran was diagnosed with a torn 
lateral meniscus of the right knee, and underwent an excision 
of the lateral meniscus of the right knee.

Private medical records dated in 1998 reflect that the 
veteran complained of a lot of acid in his stomach, and gave 
a history of peptic ulcer disease years ago.  The diagnostic 
assessment was probable gastroesophageal reflux disease 
(GERD).

Private medical records dated in 2001 reflect that the 
veteran gave a history of GERD.

VA outpatient treatment records dated in 2002 reflect 
treatment for a variety of conditions.  An August 2002 
treatment note reflects that the veteran reported frequent 
indigestion.  He gave a history of bleeding ulcers during 
service in Vietnam.  The pertinent diagnostic impressions 
were peptic ulcer disease by history and GERD.  A September 
2002 treatment note reflects that laboratory tests were 
positive for Helicobacter pylori (H. pylori).  He was also 
diagnosed with GERD, and treatment was planned with the H. 
pylori protocol.

At a June 2002 VA orthopedic examination, the veteran 
complained of right knee problems.  He said he could not 
squat due to pain, and his knee clicked when he walked.  He 
said he had to stop working since he could not squat for long 
periods of time.  He did not use a cane and could walk 
approximately one-half mile before having to stop.  On 
examination of the right knee, range of motion was from 0 to 
130 degrees.  He had negative anterior drawer, and negative 
Lachman's.  There was mild laxity to varus stress but no 
laxity to valgus stress.  The veteran had a positive 
McMurray's on the lateral side.  There was rotatory 
instability of the posteriolateral corner.  There was no 
effusion.  The patella was laterally retracted.  There was 
crepitation in the patellofemoral joint with a mildly 
positive patellar grind test.  The veteran was tender to 
palpation in the lateral popliteal fossa overlying the 
popliteus tendon.  The diagnosis was a probable lateral 
meniscal tear with lateral rotatory instability, with a 
probable injury to the posterolateral corner.  A June 2002 X-
ray study of the right knee showed minimal degenerative 
change in all three joint compartments with no evidence of 
patellar tilt.

A July 2002 VA magnetic resonance imaging (MRI) scan of the 
right knee showed degenerative joint disease at the right 
knee with a small joint effusion, extensive tear or resection 
of much of the lateral meniscus, and degenerative changes at 
the medial meniscus with a horizontal tear. 

A November 2002 VA orthopedic clinic note reflects that the 
veteran complained of right knee pain.  He described 
occasional mechanical locking symptoms with recurrent 
effusions.  He said he had no sensation of instability.  On 
examination, the veteran had an antalgic gait favoring his 
right knee.  Range of motion of the right knee was from 5 to 
95 degrees.  His medial and lateral stability was 1+.  His 
anterior cruciate ligament and posterior cruciate ligament 
both appeared intact.  There was 2+ patellofemoral grind as 
well as normal tracking.  There was a small effusion, and 
there was no erythema or induration.  The diagnostic 
assessment was right knee pain, early post-traumatic 
arthrosis.  A November 2002 X-ray study of the right knee 
showed osteoarthritic change and chondrocalcinosis.

A January 2003 VA outpatient treatment record shows that the 
veteran reported that he had used over-the-counter antacids 
and gastrointestinal products such as Pepcid, Zantac, and 
Tagamet daily for years, since his initial problems with 
ulcers in service.  The pertinent diagnoses were PUD and 
GERD.

In a March 2003 rating decision, the RO established service 
connection for degenerative joint disease of the right knee, 
rated 10 percent disabling.

By a statement dated in April 2003, the veteran asserted that 
a rating higher than 10 percent should be assigned for his 
service-connected instability of the right knee.  He said his 
right knee disability limited his ability to work, bend, or 
squat, and said his knee swelled every time he tried to work 
in his job of installing heating and air conditioning.  He 
complained of continuous pain in his right knee and leg.  He 
also contended that he incurred stomach ulcers during 
service.  By a statement dated in May 2003, he said he had 
not been able to perform physical work since 1999, and had 
turned over that aspect of his air-conditioning and heating 
company over to his son.

By a statement dated in November 2003, the veteran's 
representative asserted that the November 2002 "VA 
examination" did not address any functional loss of the 
right knee, as described in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Analysis

New and Material Evidence to Reopen a Claim for Service 
Connection for a Stomach Ulcer

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection will be rebuttably presumed for 
certain chronic conditions, including peptic ulcers, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Evidence received since the prior final RO decision includes 
VA and private medical records, which reflect that the 
veteran has consistently reported a long history of 
indigestion and stomach problems, and recent VA medical 
records reflecting diagnoses of PUD and GERD.  The Board 
finds that this evidence is both new and material, as it is 
not cumulative or redundant, and it raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).  The Board therefore concludes that, since 
the 1971 RO decision, new and material evidence has been 
submitted to reopen the claim for service connection for a 
stomach ulcer, and thus the claim must be reviewed on a de 
novo basis.  Manio, supra.  

Entitlement to a Higher Rating for Instability of the Right 
Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.

The Board notes that the veteran has a separately rated 
disability of the right knee, i.e. degenerative joint disease 
of the right knee, rated 10 percent disabling.  A separate 
rating was assigned for this disability (arthritis) pursuant 
to VAOPGCPREC 23-97 and 9-98.  Degenerative or traumatic 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints or joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2003).  This rating of 
this second disability of the right knee (which encompasses 
any limitation of motion of the right knee) is not currently 
in appellate status, and will not be addressed by the Board.  

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra is not appropriate where, as here, the 
diagnostic code (5257) is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event. 
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this regard, the VA orthopedic examination in June 2002 
showed a positive McMurray's on the lateral side and mild 
laxity to varus stress.  Additionally there was rotatory 
instability of the posteriolateral corner, and tenderness in 
the knee area.  A lateral meniscal tear with lateral rotatory 
instability was suspected and this was confirmed by an MRI, 
which showed an extensive tear or resection of much of the 
lateral meniscus, and degenerative changes at the medial 
meniscus with a horizontal tear.  Additionally the November 
2002 examination continued to show his medial and lateral 
stability.  Furthermore the veteran has continued to report 
pain, effusion, locking, 

After reviewing the evidence the Board finds that the degree 
of disability resulting form the instability of the right 
knee more nearly approximates the criteria for the next 
higher evaluation.  Thus, a 20 percent rating is warranted 
for moderate impairment under Diagnostic Code 5257.

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  Although the current 
evidence shows medial and lateral stability, it was assessed 
as 1+.  Also, the June 2002 examination showed a negative 
anterior drawer, and negative Lachman's with no laxity to 
valgus stress.  The findings to not satisfy the criteria for 
severe disability under Diagnostic Code 5257.  The 20 percent 
rating is the highest rating warranted during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

The claim for service connection for a stomach ulcer has been 
reopened, and to this extent only, the appeal is granted.

An increased rating of 20 percent for instability of the 
right knee is granted subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio, 
supra. The Board finds that the veteran has not received 
adequate VCAA notice with respect to the issue of entitlement 
to a higher rating for erectile dysfunction.  The RO should 
provide the veteran with notice as required by 38 U.S.C.A. 
§ 5103(a) (West 2002) and Quartuccio, supra.

The evidence reflects that the veteran was hospitalized for 
gastrointestinal problems on three occasions during 1970.  
The final hospital summaries are not on file.  The Board is 
of the opinion that an attempt should be made to obtain these 
records.  The Board is also of the opinion that a current VA 
gastrointestinal examination is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied with respect to each of 
the issues on appeal in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra.

In particular, the RO should ensure that 
the veteran is provided with VCAA notice 
regarding his claim for a higher rating 
for erectile dysfunction.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the following hospital 
summaries:  18th Surgical Hospital (MA) 
RVN APO 96495 from February 22 to 
February 28, 1970; ad the 95th Evacuation 
Hospital (SMBL) RVN APO 96349 March 1 to 
March 8, 1970 and from May 7 to May 16 
1970.  

3.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records pertaining to treatment for a 
disorder of the gastrointestinal system 
which have not been previously submitted, 
dated since separation from service to 
the present and any current records 
pertaining to treatment for erectile 
dysfunction.

4.  The RO should request the VA medical 
facility to furnish any additional 
medical records pertaining to treatment 
for the gastrointestinal system and 
erectile dysfunction covering the period 
from April 26, 2003 to the present.

5.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
gastrointestinal specialist to determine 
the nature, severity, and etiology of 
etiology of any current disorder of the 
gastrointestinal system.  The examiner 
should be asked to review the claims 
file, and the examination report should 
reflect that this was done.  In addition 
to an upper gastrointestinal series, any 
other testing deemed necessary should be 
performed.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any current disorder diagnosed, 
including peptic ulcer disease and GERD, 
is related to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be included in 
the report.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



